       Case 3:20-cv-00276-DPM Document 4 Filed 09/24/20 Page 1 of 3



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

ROY B. FLOWERS                                               PLAINTIFF

v.                        No. 3:20-cv-276-DPM

ZACHARY McQUAY, Investigator,
Jonesboro Police Department,
and MICHAEL TALLEY, Investigator,
Jonesboro Police Department                              DEFENDANTS

                                ORDER
     1. Motion to proceed in forma pauperis, Doc. 1, granted. Flowers
must pay the filing fee, but over time. 28 U.S.C. § 1915(b)(l). The Court
won't assess an initial partial filing fee because Flowers can't afford to
pay one.    But his custodian must collect monthly payments from
Flowers' s prison trust account each time the amount in the account
exceeds $10.00. These payments will be equal to twenty percent of the
preceding month's income credited to the account; and they will be
collected and forwarded to the Clerk of the Court until the $350.00 filing
fee is paid in full. 28 U.S.C. § 1915(b)(2). The payments forwarded on
Flowers' s behalf must be clearly identified by case name and case
number.
     2. The Court directs the Clerk to send a copy of this Order to the
Administrator of the Craighead County Detention Center, 901 Willett
Road, Jonesboro, Arkansas 72401.
       Case 3:20-cv-00276-DPM Document 4 Filed 09/24/20 Page 2 of 3



      3. The Court must screen Flowers' s complaint. Doc. 2; 28 U.S.C.
§ 1915A. Flowers says he was wrongfully arrested during an unlawful

traffic stop. Doc. 2 at 4. Public records show Flowers is awaiting trial
on gun and drug charges in Craighead County, Arkansas. State v.
Flowers, 16JCR-19-1087. And the Court can notice the proceedings in
Flowers' s state case because they are public records directly related to
the issues here. Conforti v. United States, 74 F.3d 838, 840 (8th Cir. 1996).
     The Court must abstain from proceeding with Flowers' s federal
case because the criminal case is ongoing, Arkansas has an important
interest in enforcing its criminal laws, and Flowers may raise his
constitutional claims during his state criminal proceedings. Younger v.
Harris, 401 U.S. 37, 43-45 (1971); Mounkes v. Conklin, 922 F. Supp. 1501,
1510-13 (D. Kansas 1996). Further, there's no indication of bad faith,
harassment, or any other extraordinary circumstances that would make
abstention inappropriate. Tony Alamo Christian Ministries v. Selig,
664 F.3d 1245, 1254 (8th Cir. 2012). Flowers's claims must therefore be
put on hold until there's a final disposition of his pending state charges.
Yamaha Motor Corporation, U.S.A. v. Stroud, 179 F.3d 598, 603-04
(8th Cir. 1999).
                                 *    *    *
     This case is stayed. Flowers can move to reopen this case after
final disposition of his state case, including any appeal. Any motion to
reopen must be filed within sixty days of that final disposition. If

                                     -2-
       Case 3:20-cv-00276-DPM Document 4 Filed 09/24/20 Page 3 of 3



Flowers doesn't file a timely motion to reopen or a status report by
24 September 2021, then the Court will reopen this case and dismiss it
without prejudice.
     So Ordered.

                                                  {/
                                 D .P. Marshall Jr.
                                 United States District Judge




                                   -3-
